 

Exhibit 10.2

 

FRANCESCA’S HOLDINGS CORPORATION

2015 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

(PER SECTION 1(h)(ii))

 

THIS PERFORMANCE STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
October 10, 2016 (the “Award Date”) by and between Francesca’s Holdings
Corporation, a Delaware corporation (the “Corporation”), and Steven P. Lawrence
(the “Participant”).

 

WITNESSETH

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2015 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of the date hereof, a performance stock award (the “Award”), upon the terms
and conditions set forth herein and in the Plan; and

 

WHEREAS, the Corporation and the Participant have entered into an employment
letter agreement, dated September 16, 2016 (the “Employment Letter”), and
Section 1(h)(ii) of the Employment Letter provides that the Participant will be
granted an award of performance shares that is subject to the time-based and
performance-based vesting requirements provided in Section 3 below.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.   Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.   Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of 90,854
restricted shares of Common Stock of the Corporation (the “Restricted Stock”) at
a purchase price of $0.01 per share (the “Purchase Price”). The Participant
agrees to promptly pay to the Corporation the amount of the aggregate Purchase
Price for the Restricted Stock. Subject to payment of the Purchase Price, the
Restricted Shares shall be issued to the Participant on or promptly following
the Award Date as provided in Section 7(a) hereof. The Participant hereby
acknowledges that the Award is in full satisfaction of the Participant’s right
to be granted an award pursuant to Section 1(h)(ii) of the Employment Letter.

 

3.   Performance-Based and Time-Based Vesting. Subject to Section 8 below, the
shares of Restricted Stock shall vest (and restrictions other than those set
forth in Section 8.1 of the Plan shall lapse) (a) with respect to one-third
(1/3rd) of the shares of Restricted Stock (the “First Vesting Tranche”) on the
last day of the Corporation’s 2017 fiscal year if both the Participant’s
employment with the Corporation continues through the first anniversary of the
Award Date and the Corporation’s EPS for the Corporation’s 2017 fiscal year is
greater than $0.75, and (y) with respect to the remaining two-thirds (2/3rd) of
the shares of Restricted Stock (the “Second Vesting Tranche”) on the last day of
the Corporation’s 2019 fiscal year if both the Participant’s employment with the
Corporation continues through the third anniversary of the Award Date and the
Corporation’s EPS for the Corporation’s 2019 fiscal year is greater than $0.75.
Subject to Section 8(c), if the EPS goal for a particular fiscal year is not
met, the vesting tranche of the Award that is subject to such EPS goal shall
terminate as of the last day of that fiscal year and be subject to the
forfeiture provisions set forth in Section 8(a).

 

 

 

 

For purposes of the Award, “EPS” means the Corporation’s earnings per share for
the applicable fiscal year as determined by the Corporation in accordance with
U.S. Generally Accepted Accounting Principles (“GAAP”), adjusted as provided
below. The Administrator shall adjust (without duplication) the performance
results for EPS (as determined before giving effect to such adjustments), for
the following items: (i) increased or decreased to eliminate the financial
statement impact of employee retention and earn-out costs that result from
mergers and acquisitions; (ii) increased or decreased to eliminate the financial
statement impact of divestitures; (iii) increased or decreased to eliminate the
financial statement impact of any new changes in accounting standards announced
during the year that are required to be applied during the year in accordance
with GAAP; (iv) increased or decreased to eliminate the financial impact for the
dispositions or impairments of long-lived assets; (v) increased or decreased to
eliminate the financial impact related to early extinguishment of debt and debt
related instruments; and (vi) increased or decreased to eliminate the financial
impact of natural disasters and related insurance recoveries. In addition, the
Administrator shall equitably and proportionately adjust the EPS goal for a
particular fiscal year to mitigate the impact of any stock splits, reverse stock
splits, stock dividends and repurchases by the Corporation of its outstanding
shares of Common Stock during the fiscal year. The Administrator’s determination
of whether any adjustment is required, and the nature and extent of any such
adjustment, shall be final and binding.

 

4.   Continuance of Employment. Except as expressly provided in Section 8 of
this Award Agreement, the vesting schedule requires continued employment or
service through the applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not (except as expressly provided in Section 8)
entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan.

 

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
Award Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.

 

 

 

 

5.   Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends with respect to the shares of Restricted Stock
subject to the Award even though such shares are not vested but shall not be
entitled to voting rights with respect to the shares of Restricted Stock;
provided that such rights to cash dividends shall terminate immediately as to
any shares of Restricted Stock that are forfeited pursuant to Section 8 below;
and provided, further, that the Participant agrees that promptly following any
such forfeiture of the shares of Restricted Stock, the Participant will make a
cash payment to the Corporation equal to the amount of any cash dividends
received by the Participant in respect of any such unvested, forfeited shares.
To the extent the shares are forfeited after the record date and before the
payment date for a particular dividend, the Participant shall, promptly after
the dividend is paid, make a cash payment to the Corporation equal to the amount
of any such cash dividend received by the Participant in respect of such
forfeited shares.

 

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 or Section 8 hereof or Section 7 of the Plan, neither the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
nor any Restricted Property (as defined in Section 9 hereof), may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.

 

7.   Issuance of Shares.

 

(a)     Book Entry Form. On or promptly following the Award Date, the
Corporation shall issue the shares of Restricted Stock subject to the Award
either: (a) in certificate form as provided in Section 7(b) below; or (b) in
book entry form, registered in the name of the Participant with notations
regarding the applicable restrictions on transfer imposed under this Award
Agreement.

 

(b)     Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Francesca’s Holdings
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Francesca’s Holdings Corporation.”

 

 

 

 

(c)     Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 or Section 8 hereof or Section
7 of the Plan and the satisfaction of any and all related tax withholding
obligations pursuant to Section 10, the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or, in
either case, such lesser number of shares as may result after giving effect to
Section 10). The Participant (or the beneficiary or personal representative of
the Participant in the event of the Participant’s death or disability, as the
case may be) shall deliver to the Corporation any representations or other
documents or assurances as the Corporation or its counsel may determine to be
necessary or advisable in order to ensure compliance with all applicable laws,
rules, and regulations with respect to the grant of the Award and the delivery
of shares of Common Stock in respect thereof. The shares so delivered shall no
longer be restricted shares hereunder.

 

(d)     Stock Power; Power of Attorney. Concurrently with the execution and
delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed stock power in the form attached hereto as Exhibit A, in
blank, with respect to such shares. The Corporation shall not deliver any share
certificates in accordance with this Award Agreement unless and until the
Corporation shall have received such stock power executed by the Participant.
The Participant, by acceptance of the Award, shall be deemed to appoint, and
does so appoint by execution of this Award Agreement, the Corporation and each
of its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares (or shares otherwise reacquired
by the Corporation hereunder) to the Corporation as may be required pursuant to
the Plan or this Award Agreement and to execute such documents as the
Corporation or such representatives deem necessary or advisable in connection
with any such transfer.

 

8.   Effect of Termination of Employment or Services; Change of Control Event.

 

(a)     General. Except as expressly provided in Section 8(b) and 8(c) below, if
the Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary at any time prior to the third anniversary of the
Award Date (the date of such termination of employment or service is referred to
as the Participant’s “Severance Date”), the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation (regardless of the reason for such termination of
employment or service, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer, except that the
Corporation will return to the Participant the original Purchase Price for such
forfeited shares. The Corporation may exercise its powers under Section 7(d)
hereof and take any other action necessary or advisable to evidence such
transfer. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

 

 

 

 

(b)     Termination Without Cause, With Good Reason or Due to Death. Subject to
Section 8(c), in the event the Participant ceases to be employed by or ceases to
provide services to the Corporation or a Subsidiary prior to the third
anniversary of the Award Date, and such termination of employment is by the
Corporation or a Subsidiary without Cause (as defined below), by the Participant
for Good Reason (as defined below) or due to the death of the Participant, the
following shall apply with respect to the Award:

 

(i)     If the Participant’s Severance Date occurs after the Award Date and
prior to the first anniversary of the Award Date, the First Vesting Tranche will
remain outstanding until the end of the Corporation’s 2017 fiscal year and, if
the EPS performance goal for the 2017 fiscal year set forth in Section 3 is met,
will vest as to a number of shares equal to (x) the total number of shares of
Restricted Stock subject to the First Vesting Tranche multiplied by (y) a
fraction, the numerator of which is the total number of calendar days in the
period between the Award Date and the Participant’s Severance Date and the
denominator of which is three hundred sixty-five (365). If the Participant’s
Severance Date occurs after the Award Date and prior to the first anniversary of
the Award Date, the Second Vesting Tranche will be forfeited in its entirety on
the Severance Date.

 

(ii)     If the Participant’s Severance Date occurs on or after the first
anniversary of the Award Date and prior to the third anniversary of the Award
Date, the Second Vesting Tranche will remain outstanding until the end of the
Corporation’s 2019 fiscal year and, if the EPS performance goal for the 2019
fiscal year set forth in Section 3 is met, will vest as to a number of shares
equal to (x) the total number of shares of Restricted Stock subject to the
Second Vesting Tranche multiplied by (y) a fraction, the numerator of which is
the total number of calendar days in the period between the first anniversary of
the Award Date and the Participant’s Severance Date and the denominator of which
is the total number of calendar days in the period between the first anniversary
of the Award Date and the third anniversary of the Award Date. In the event that
the Participant’s Severance Date occurs after the first anniversary of the Award
Date and prior to the last day of the Corporation’s 2017 fiscal year, the First
Vesting Tranche will vest only if the EPS performance goal applicable to the
Corporation’s 2017 fiscal year set forth in Section 3 above is met.

 

(c)     Change of Control. In the event a Change of Control (as defined below)
occurs prior to the last day of the Corporation’s 2019 fiscal year, the EPS
performance goals set forth in Section 3 above will no longer apply to the Award
(or, in the case of a Change of Control that occurs after the last day of the
Corporation’s 2017 fiscal year, the EPS performance goal applicable to the
Second Vesting Tranche set forth in Section 3 above will no longer apply), and
the Award will remain subject to the time-based vesting requirements set forth
in Section 3 above; provided, however, that if either (1) the Award is to be
terminated pursuant to Section 7.2 of the Plan in connection with such Change of
Control and not assumed, substituted for, exchanged or otherwise continued after
such event, or (2) the Award is or would be assumed, substituted for, exchanged
or otherwise continued after such Change of Control and in connection with or
within twelve (12) months following the Change of Control, the Participant’s
employment or service is terminated by the Corporation or a Subsidiary without
Cause (as defined below) or by the Participant for Good Reason (as defined
below) (the occurrence of an event described in the foregoing clause (1) or
clause (2), a “Trigger Event”), the Award, to the extent outstanding and
unvested at the time of Trigger Event, will vest in full upon the Trigger Event.
For purposes of this Section 8(c), a termination of the Participant’s employment
or service shall not be considered to be “in connection with” a Change of
Control if such termination occurs more than sixty (60) days before the Change
in Control.

 

 

 

 

(d)     Release. Notwithstanding the foregoing provisions, the treatment of the
Award in connection with a termination of the Participant’s employment or
service by the Corporation or a Subsidiary without Cause or by the Participant
for Good Reason pursuant to either Section 8(b) or 8(c) above shall be subject
to the Participant’s providing to the Corporation upon or promptly following
(and in all events within twenty-one (21) days, or such longer period of time as
required by applicable law, following) the Severance Date a separation agreement
which shall contain a valid, executed general release of claims in a form
acceptable to the Corporation, and the Participant’s not revoking such release
within any revocation period provided by applicable law.

 

(e)     Defined Terms. The following definitions shall apply for purposes of
this Award Agreement:

 

(i)     “Cause” with respect to the Participant means the definition of “Cause”
provided in any written employment agreement (or offer letter or similar written
agreement) between the Participant and Corporation or any Subsidiary.  If the
Participant is not covered by such an agreement with the Corporation or a
Subsidiary that defines such term, then “Cause” with respect to the Participant
means that one or more of the following has occurred: (A) the Participant has
committed a felony or a crime involving moral turpitude (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (B) the Participant has
engaged in acts of fraud, dishonesty or other acts of material misconduct in the
course of the Participant’s duties; (C) the Participant’s abuse of narcotics or
alcohol that has or may reasonably cause material harm the Corporation; (D) any
material violation by the Participant of the Corporation’s written policies that
causes material harm to the Corporation or any of its Subsidiaries; (E) the
Participant’s material failure to perform or uphold his or her duties and/or his
or her material failure to comply with reasonable directives of the
Corporation’s Board of Directors, as applicable; or (F) any material breach by
the Participant of this Award Agreement or any other contract the Participant is
a party to with the Corporation or any Subsidiary.

 

(ii)     “Change of Control” means any of the following:

 

(a) The dissolution or liquidation of the Corporation, other than in the context
of a Business Combination that does not constitute a Change in Control Event
under paragraph (c) below;

 

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of 50% or more of either (1) the then-outstanding shares of common stock
of the Corporation (the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
paragraph (b), the following acquisitions shall not constitute a Change of
Control; (A) any acquisition directly from the Corporation, (B) any acquisition
by the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its affiliates or a
successor to the Corporation or any of its affiliates, (D) any acquisition by
any entity pursuant to a Business Combination, or (E) any acquisition by a
Person described in and satisfying the conditions of Rule 13d-1(b) promulgated
under the Exchange Act; or

 

 

 

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
Subsidiary, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)), and (2) no Person (excluding any
individual or entity described in clauses (C) or (E) of paragraph (b) above)
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination.

 

(iii)     “Good Reason” with respect to the Participant means the definition of
“Good Reason” provided in any written employment agreement (or offer letter or
similar written agreement) between the Participant and Corporation or any
Subsidiary.  If the Participant is not covered by such an agreement with the
Corporation or a Subsidiary that defines such term, then “Good Reason” with
respect to the Participant means the occurrence (without the Participant’s
consent) of any one or more of the following conditions: (A) a material
diminution in the Participant’s rate of base salary; (B) a material diminution
in the Participant’s authority, duties, or responsibilities; (C) a material
change in the geographic location of the Participant’s principal office with the
Corporation (for this purpose, in no event shall a relocation of such office to
a new location that is not more than fifty (50) miles from the current location
of the Corporation’s executive offices constitute a “material change”); or (D) a
material breach by the Corporation of this Award Agreement; provided, however,
that any such condition or conditions, as applicable, shall not constitute Good
Reason unless both (x) the Participant provides written notice to the
Corporation of the condition claimed to constitute Good Reason within sixty (60)
days of the initial existence of such condition(s) (such notice to be delivered
in accordance with Section 11), and (y) the Corporation fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not constitute a termination for Good
Reason unless such termination occurs not more than one hundred and twenty (120)
days following the initial existence of the condition claimed to constitute Good
Reason.

 

 

 

 

9.   Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of the
Award, the Corporation shall automatically withhold and reacquire the
appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Participant
makes or has made an election pursuant to Section 83(b) of the Code or the
occurrence of any other withholding event with respect to the Award, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such vesting of any Restricted Stock or such Section
83(b) election or other withholding event.

 

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

 

 

 

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Board from time to time. Any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Participant’s rights under this Award Agreement requires
the consent of the Participant in order to be effective with respect to the
Award. The Corporation may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

17. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.

 

18. Clawback Policy. The Award and the shares of Common Stock that are or may be
acquired pursuant to the Award are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Award or such
shares or other cash or property received with respect to the Award (including
any value received from a disposition of the shares acquired pursuant to the
Award).

 

 

 

 

19. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF
OR RELATING TO THE PLAN OR THIS PERFORMANCE STOCK AWARD AGREEMENT (INCLUDING
THESE TERMS).

 

20. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Award
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Award, the advantages and
disadvantages of making an election under Section 83(b) of the Code with respect
to the Restricted Stock under the Award, and the process and requirements for
such an election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Restricted Stock under the Award. In the event the
Participant desires to make an election under Section 83(b) of the Code with
respect to the Restricted Stock, it is the Participant’s sole responsibility to
do so timely. Except for the withholding rights set forth in Section 10 above,
the Participant is solely responsible for any and all tax liability that may
arise with respect to the Award.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

  FRANCESCA’S HOLDINGS CORPORATION,   a Delaware corporation         By: /s/ Kal
Malik         Print Name:    Kal Malik         Its: Executive Vice President    
Chief Administrative Officer       PARTICIPANT       /s/ Steven Lawrence  
Signature       Steven Lawrence   Print Name

 

 

